DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPUB 2014/0091770) in view of Ahn (USPUB 2016/0118696).

As to Claim 1, Lee discloses a battery system comprising: a system controller connected to a controller area network (CAN) bus; and stations respectively connected to nodes of the CAN bus (Paragraphs 46-49), wherein the system controller is configured to provide a first wake-up signal for waking up the first battery pack to the first station in response to the first detection signal, wherein the first station is configured to wake up a first battery controller of the first battery pack in response to the first wake-up signal, and wherein the system controller is configured to be woken up and to transmit a command for allocating a first identifier (ID) corresponding to the first station to the first battery controller having a default ID via the CAN bus (Paragraphs 44-46).  Lee does not expressly disclose wherein, a first station of the stations is configured to detect that a first battery pack has been coupled thereto, and is configured to transmit a first detection signal to the system controller.  Ahn discloses wherein, a first station of the 
As to Claim 2, Lee and Ahn disclose the battery system of claim 1, wherein the first battery controller is configured to have the default ID immediately after being woken up, to respond to a message to the default ID transmitted by the system controller, to change the default ID into the first ID in response to the command for allocating the first ID, and to respond to a message to the first ID transmitted by the system controller (Ahn Paragraph 38).
As to Claim 3, Lee and Ahn disclose the battery system of claim 1, wherein the first station is configured to transmit the first wake-up signal to the first battery controller, and wherein the first battery controller is configured to be woken up while having the default ID in response to the first wake-up signal (Ahn Paragraph 38).
As to Claim 4, Lee and Ahn disclose the battery system of claim 1, wherein the first station is configured to generate a charging voltage for charging the first battery pack in response to the first wake-up signal, and to output the generated charging voltage to the first battery pack, and wherein the first battery controller is woken up in response to the charging voltage (Lee Paragraph 7-8).
As to Claim 5, Lee and Ahn disclose the battery system of claim 4, wherein the battery system is a battery pack charging system for respectively charging battery packs that are attachable/detachable to/from the stations (Lee Figure 1, Paragraph 87).

As to Claim 7, Lee and Ahn disclose the battery system of claim 1, further comprising battery packs respectively coupled with the stations, the battery packs comprising: at least one battery cell; a protection circuit configured to protect the at least one battery cell; and a battery controller that is configured to monitor a state of the at least one battery cell to control the protection circuit, and that is connected to the CAN bus through a corresponding station of the stations (Lee Paragraph 8).
As to Claim 8, Lee and Ahn disclose the battery system of claim 1, wherein the stations are arranged in an order, and wherein IDs corresponding to the order are allocated to battery packs coupled with the stations (Ahn Paragraph 37-38).
As to Claim 9, Lee discloses a method of allocating a controller area network (CAN) identifier (ID) in a battery system that comprises a system controller connected to a CAN bus, and stations respectively connected to nodes of the CAN bus, the method comprising (Paragraph 46-49): transmitting a first detection signal to the system controller; providing a first wake-up signal for waking up the first battery pack to the first station in response to the first detection signal by using the system controller; waking up a first battery controller of the first battery pack in response to the first wake-up signal by using the first station; transmitting a command for allocating a first ID corresponding to the first station to the first battery controller being woken up (Paragraphs 44-46).  Lee does not expressly disclose detecting, by a first station of the stations, that a first battery pack has been coupled with the first station; and having a default ID, via the CAN bus, by using the system controller; and changing the default ID into the first ID in response to the command for allocating the first ID by using the first battery controller.  Ahn discloses 
As to Claim 10, Lee and Ahn disclose the method of claim 9, wherein the waking up of the first battery controller comprises: generating a charging voltage for charging the first battery pack in response to the first wake-up signal and outputting the generated charging voltage to the first battery pack by using the first station; and waking up the first battery controller in response to the charging voltage (Lee Paragraph 7-8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859